Title: From George Washington to William Sever and Thomas Cushing, 10 April 1777
From: Washington, George
To: Sever, William,Cushing, Thomas



Gentlemen
Head Quarters Morris Town. 10th April 1777

I am favoured with yours of the 20th last month, in which you make a request for five thousand of the Arms, lately arrived from France, for the use of the Troops of your State. As your letter went on to Philadelphia it only reached my hands a few days ago.
I cannot conceive that such a number could be wanting, had proper pains been taken to collect the public Arms, and to purchase all that

could be procured from private persons, but I have however given orders to Genl Heath to draw as many as are absolutely necessary to arm the Men that are raised and ready to march. You must apply to the deputy Cloathiers in your State for your proportion of Blankets.
I must entreat you Gentlemen still to persist in the collection of the public Arms, and have them properly repaired and deposited in Arsenals that will be built for the Reception of military Stores. Altho’ our late supplies are seemingly large, they are small when compared to our present wants, and the allowance that must be made for loss and waste. And I am very fearful that the States, taking it for granted that they will be fully supplied with the Arms lately arrived at Philadelphia and at portsmouth, will neglect to go on with the Collection of those that have been lent to the Militia and which have never been returned.
Genl Knox thinks that part of the powder borrowed from your State, was repaid out of that taken by Mugford, he has wrote to Mr Barber, to know certainly whether it is so. Genl Heath will have directions to deliver whatever is still due. I have the Honor to be Gentn Yr most obt Servt

Go: Washington

